Title: To Thomas Jefferson from John Cross, 8 October 1807
From: Cross, John
To: Jefferson, Thomas


                        
                            Sir
                            
                            Westerly (R.I.) Octr. 8th. 1807
                        
                        The Light House on Watch Hill Point in this State will probably be compleated the first of next Month.
                            Doubtless there will be a number of applicants to keep it. I take the liberty to enclose you a recommendation signed by a
                            Number of respectable Citizens residing in the Vicinity of this Port & Stonington, addressd to Mr. Ellery Collector of
                            this District, introducing Jonathan Nash for that place. This recommendation was drafted & signed soon after the Bill
                            passed Congress making the appropriation for erecting said Houses. And the friends of Mr. Nash finding that Application
                            must be made to you, and no immediate steps taken to carry the effects of the Act into execution—nothing more was done
                            & it has been in my possession until now. Mr. Nash is now absent; on that account I feel myself under an Obligation to
                            gratify his Wishes & those of his Friends as far as in my power & have therefore transmitted to you the original— I
                            believe Mr. Nash to be what his Friends have named him an honest industrious man, and that he will do his duty, for the
                            performance of which I have no doubt but that he may easily obtain indusputable security. Permit me further to add that
                            Mr. Nash is an Inhabitant and freeholder in the Town of Westerly in which the Light House is erecting. 
                  With Sentiments of
                            high respect I am sir Your Obedt. Servt.
                        
                            John Cross
                            
                            surveyor of the Port of Pawcatuck in Westerly
                        
                    